Citation Nr: 1645570	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hands, to include as secondary to service-connected residuals of a transverse fracture at the base of the phalanx, left fifth finger, with traumatic arthritis (left finger disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen a previously denied claim for service connection for arthritis of the hands.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2014.  A copy of the hearing transcript is of record.  The Board reopened the Veteran's previously denied claim and remanded it for further development in January 2015, and remanded it again for additional development in April 2016.

The Agency of Original Jurisdiction (AOJ) most recently reviewed the evidence in a May 2016 supplemental statement of the case issued after the Board's last remand.  Since that time, the Veteran has submitted additional evidence in support of his claim, along with an appropriate waiver of AOJ consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2015) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hand arthritis is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the hands, to include as secondary to a service-connected left finger disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's hand arthritis.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Notably, in April 2016, the Board remanded the Veteran's claim after determining that two prior medical opinions (obtained by VA in May 2015 and December 2015) were inadequate.  Pursuant to the Board's remand, a supplemental medical opinion was obtained in May 2016.  As will be discussed in greater detail below, this opinion addresses the concerns of the Board's remand by including a rationale for the medical opinion provided.  Accordingly, the Board finds that its prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

A.  Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, a May 2015 VA examination diagnosed bilateral degenerative arthritis of the hands.  Historically, VA records from July 2002 include x-ray findings of osteophyte formation in both hands, and an August 2012 x-ray revealed bilateral osteoarthritis.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service injury, the Veteran testified at his Board hearing that he sustained two injuries to his hands.  In one instance, rocks fell on his hand while he was setting up a gun position.  Hearing Transcript at 5-6.  In a separate instance, the Veteran reported falling on his left hand while running in the rain.  Id. at 7.

He has also reported injuring his left hand when a stack of lumbar fell on it while he was working in a saw mill.  See December 2012 Private Records; March 2014 VA Records.

An October 2016 private medical opinion references a report from the Veteran that he sustained frostbite to his hands during service in Korea.

Service treatment records show that the Veteran fractured his left fifth finger in February 1955 after he fell while running.  That specific injury has since been service-connected.  However, there is no finding of any additional injury beyond that finger, and his service records are otherwise negative for any further reports, diagnoses, or treatment of conditions related to either hand.  During his January 1957 separation examination, the Veteran reported chronic foot pain and a "trick" right knee, but there was no report of any hand conditions, and the examination revealed normal findings.

The Board has considered the Veteran's statements of in-service hand injuries, including from falling lumbar, falling rocks, or frostbite.  However, these statements are not corroborated by the service treatment records.  While corroboration is not required, the Board notes that these records do document the left finger injury in 1955, as well as a variety of other injuries and conditions experienced during service.  In addition, at the time of his separation, the Veteran reported chronic foot pain and a knee problem.  Therefore, it appears that these records documented all of his then-existing medical conditions, including orthopedic conditions, without any reference to bilateral hand problems.  This indicates that no such problems were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  As these records were generated at the time of the Veteran's service, their probative value is greater than his recent statements, made several decades later, regarding his injuries in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

In light of the above, the overall weight of the evidence is against a finding that element (2) of service connection, in-service incurrence, has been satisfied.  Therefore, service connection for bilateral hand arthritis on a direct basis is not warranted.

In addition to the three elements of service connection noted above, claims for chronic conditions listed in 38 C.F.R. § 3.309(a), which include arthritis, benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  As discussed earlier, however, arthritis of the hands was not established during service or within one year of the Veteran's discharge from service.  However, even if chronicity in service is not established, then a showing of continuity of symptoms after discharge can establish the claim.  Id.

However, the Veteran has not specifically asserted that he has experienced continuous problems with his hands since service.  During a May 2015 VA examination, he reported having pain in his hands about 5 or 6 years after service.  In a September 2016 statement, he indicated that he noticed his left hand began to hurt about 3 or 4 years after service.  These statements, coupled with the negative findings in service treatment records, establish that the Veteran was not experiencing continuous hand problems since his discharge, and therefore service connection via continuity of symptomatology is not warranted. 

B.  Secondary Service Connection

The Veteran has also argued that his arthritis of the hands is secondary to his service-connected left finger disability.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran underwent a VA examination in May 2015.  The examiner concluded that arthritis in the hands was at least as likely as not due to age-related changes, but that these changes are at least as likely as not aggravated by the Veteran's service-connected left fifth finger injury.

In December 2015, a different VA examiner opined that any condition of the left fifth finger is separate and unrelated to any finding of degenerative arthritis noted within this Veteran biomechanically, anatomically, and pathophysiologically, based a review of the evidence in conjunction with the medical literature.  Any condition of the left hand would be less likely than not secondary to or aggravated by the left fifth finger as they would be separate and unrelated conditions.

Because neither examiner gave a sufficient explanation for their conclusions, a supplemental VA opinion was obtained in May 2016 from the December 2015 examiner.  He stated that the Veteran's documented hand injury healed after treatment, with only a residual of left little finger arthritis.  Based on this finding of traumatic arthritis, current arthritis as it involves the little finger only was at least as likely as not related to the hand injury on active duty.  However, this would have no impact whatsoever on additional joints of the left hand based on the mechanism of injury, treatment, and residuals, which were isolated to the left little finger only.  There was also no impact on the opposite hand as there would be no relationship to the opposite hand biomechanically.  He concluded that any additional degenerative joint disease of the left or right hand is less likely than not secondary to the hand injury or fracture of the left little finger with arthritis.

Viewed collectively, the December 2015 and May 2016 VA opinions provide an adequate explanation for why the Veteran's bilateral hand arthritis is not caused or aggravated by his service-connected left finding disability.  The probative value of these opinions outweighs that of the May 2015 opinion, which is unsupported by any accompanying rationale.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, assessing any link between bilateral hand arthritis and residuals of a left finger injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the overall weight of the evidence is against a finding that arthritis of the hands is caused or aggravated by the Veteran's left finger condition, service connection on a secondary basis is not warranted.




ORDER

Service connection for arthritis of the hands, to include as secondary to a service-connected left finger disability, is denied.



____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


